DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/1/22 and 8/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16444486, 16449180, 16558921, and US Patent 11400195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kregg Koch on 8/10/22.

The application has been amended as follows: 
(Currently Amended)	A needleless connector comprising:
a male connector having a male tapered surface, the male connector comprising:
a fluid flow channel through the male connector;
a distal tip having a distal end;
the distal tip having an annular recess extending proximally from the distal end of the distal tip, the recess having an annular recess surface, wherein the recess surface is radially inward of a line of taper extending along the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector and the needleless connector; and
a water-soluble antimicrobial composition positioned on the recess surface;
wherein the connector is needleless.

15. (Currently Amended)	A needleless connector comprising:
a male connector comprising a male tapered surface configured to engage a female connector, the female connector having a female tapered surface, such that the male tapered surface engages the female tapered surface to form a fluid-tight seal, the male connector further comprising:
a conical taper defined in part by the male tapered surface;
a distal tip having a distal end;
an annular recess comprising an annular recess surface extending proximally from the distal end of the male connector of the needleless connector, the recess surface positioned radially inward of a line of taper extending along the male tapered surface; 
a tapered surface distal edge proximal to the distal tip, the tapered surface distal edge having an outer diameter greater than the outer diameter of the distal tip;
a fluid flow channel through the male connector; and
a water-soluble antimicrobial composition positioned on the recess surface; 
wherein:
upon insertion of the male connector into a female connector, an annular cavity is formed between the recess surface and a female tapered surface of the female connector; and
the connector is needleless.

18. (Currently Amended)	A needleless connector for delivering an antimicrobial composition into an infusion device, the needleless connector comprising:
a male connector having a male tapered surface configured to insert into a female connector of an infusion device, the female connector having a female tapered surface, such that the male tapered surface engages the female tapered surface to form a fluid-tight seal, the male connector of the needleless connector comprising:
a conical taper defined in part by the male tapered surface;
a distal tip having an outer diameter that is 50 percent to 95 percent of an inner diameter of the female tapered surface at a point radially outward of the distal tip;
an annular recess surface proximal to the distal tip and inside the conical taper;
a fluid flow channel through the male connector;
a water-soluble antimicrobial composition positioned on the recess surface; 
wherein, upon insertion of the male connector into the female connector, an annular cavity is formed between the recess surface and the female tapered surface of the female connector, the annular cavity having a proximal end and a distal end, a volume between the proximal end and the distal end, a width measured radially, and a length measured axially;
wherein the male tapered surface has a distal edge that at least partially defines the proximal end of the annular cavity, the distal end of the annular cavity being configured to be in fluid communication with a fluid lumen of the infusion device when inserted into the infusion device; and
wherein when the distal end of the annular cavity is inserted into the infusion device a fluid inside the infusion device at least partially fills the annular cavity, and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity;
wherein the connector is needleless.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present invention relates to a device for delivering a composition into an infusion device. The device includes inserting a male connector into a female connector of the infusion device both of which have a tapered surface. The male connector further includes a recess proximal to a distal end face of the male connector that is designed to contain an antimicrobial composition. When the male connecter is inserted into the female connector the recess and the tapered wall of the female connector forms a cavity such that when fluid flows into the cavity at least a portion of the antimicrobial composition is dispersed into the composition. The male connector further includes a fluid flow channel extend through the male connector. The closest prior art is Zeibol et al. (US 2013/0204231 A1). Zeibol teaches a male and female connector. The male connector including a recess having antimicrobial composition that is released when the fluid is located in the cavity. However, Zeibol does not teach a fluid flow channel running through the male connector. In contrast Zeibol teaches a closed male connector such that the fluid is trapped between the male connector and a pinch clamp thereby isolating the fluid for packaging and other purposes. Adding a flow channel through the male connector would allow fluid previously isolated in the cavity to exit out of the device, thereby defeating the purpose of the Zeibol reference for containing fluid within the device. No combination of references provides motivation to add a fluid flow channel through the male connector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783